Citation Nr: 0914847	
Decision Date: 04/21/09    Archive Date: 04/29/09

DOCKET NO.  07-11 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for a right shoulder 
disorder.  

2.  Entitlement to service connection for hypertension.  

3.  Entitlement to service connection for acid reflux 
disease.  

4.  Entitlement to a rating higher than 10 percent for 
prostatitis.  

5.  Entitlement to a compensable rating for 
glomerulonephritis.  

6.  Entitlement to a compensable rating for history of left 
renal and ureter calculus.  


REPRESENTATION

Appellant represented by:	Non Commissioned Officers 
Association


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

D. M. Ames, Counsel

INTRODUCTION

The Veteran had active military service from December 1949 to 
December 1953 and from January 1954 to August 1976.

This appeal to the Board of Veterans' Appeals (Board) is from 
a September 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan.  

As support for his claims, the Veteran testified at a hearing 
at the RO in July 2008 before the undersigned Veterans Law 
Judge of the Board, also commonly referred to as a Travel 
Board hearing.  During the hearing, the Veteran submitted 
additional medical evidence and waived his right to have the 
RO initially consider it.  38 C.F.R. §§ 20.800, 20.1304(c) 
(2008).

FINDINGS OF FACT

1.  The Veteran's right shoulder disorder, hypertension, and 
acid reflux disease are unrelated to his military service - 
including to a service-connected disability.  

2.  On average, the Veteran awakens three times per night to 
urinate.  

3.  The Veteran's glomerulonephritis is in remission and 
asymptomatic.  

4.  The Veteran does not have occasional attacks of renal 
colic. 


CONCLUSIONS OF LAW

1.  The Veteran's right shoulder disorder was not incurred or 
aggravated in service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. § 3.303 (2008). 

2.  The Veteran's hypertension was not incurred or aggravated 
in service, may not be presumed to have been incurred in 
service, and is not proximately due to, the result of, or 
chronically aggravated by a service-connected disability.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 
(2008). 

3.  The Veteran's acid reflux disease was not incurred or 
aggravated in service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. § 3.303 (2008). 

4.  The criteria are met for a higher 20 percent rating, but 
no greater, for prostatitis.  38 U.S.C.A. §§ 1155, 5107 (West 
2002 and Supp. 2007); 38 C.F.R. §§ 3.321, 
4.1-4.7, 4.21, 4.115a, 4.115b, Diagnostic Code (DC) 7527 
(2008).

5.  The criteria are not met for a compensable rating for the 
glomerulonephritis.  38 U.S.C.A. §§ 1155, 5107 (West 2002 and 
Supp. 2007); 38 C.F.R. §§ 3.321, 4.1-4.7, 4.21, 4.115a, 
4.115b, DC 7502 (2008).

6.  The criteria also are not met for a compensable rating 
for the history of left renal and ureter calculus.  38 
U.S.C.A. §§ 1155, 5107 (West 2002 and Supp. 2007); 38 C.F.R. 
§§ 3.321, 4.1-4.7, 4.21, 4.115b, DCs 7508, 7509 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duties to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim, and to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  For claims, 
as here, pending before VA on or after May 30, 2008, 38 
C.F.R. § 3.159 was amended to eliminate the requirement that 
VA also request that a claimant submit any evidence in his or 
her possession that might substantiate the claim.  
See 73 FR 23353 (Apr. 30, 2008).  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) Veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (2007).

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that VCAA notice, to the extent possible, should be 
provided to a claimant before the initial RO decision on a 
claim, as it was in this case, in March 2004.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  However, 
if VCAA notice was not provided prior to the initial 
adjudication of the claim or, if provided, was inadequate or 
incomplete, this timing error can be "cured" by providing 
any necessary notice and then readjudicating the claim, 
including in a Statement of the Case (SOC) or 


Supplemental SOC (SSOC), such that the intended purpose of 
the notice is not frustrated and the Veteran is given ample 
opportunity to participate effectively in the adjudication of 
the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 
(Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 
Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit has held 
that any error in a VCAA notice, concerning any element of a 
claim, is presumed prejudicial.  VA then bears the burden of 
rebutting this presumption by showing the essential fairness 
of the adjudication will not be affected because, for 
example:  (1) the defect was cured by actual knowledge on the 
part of the claimant, see Vazquez-Flores v. Peake, 22 Vet. 
App. 37, 48 (2008) ("Actual knowledge is established by 
statements or actions by the claimant or the claimant's 
representative that demonstrates an awareness of what was 
necessary to substantiate his or her claim.") (citing Dalton 
v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); (2) that a 
reasonable person could be expected to understand from the 
notice what was needed; or (3) that a benefit could not have 
been awarded as a matter of law.  Sanders v. Nicholson, 487 
F. 3d 881, 889 (Fed. Cir. 2007).  Additionally, consideration 
also should be given to "whether the post-adjudicatory notice 
and opportunity to develop the case that is provided during 
the extensive administrative appellate proceedings leading to 
the final Board decision and final Agency adjudication of the 
claim ... served to render any pre-adjudicatory section 
5103(a) notice error non-prejudicial."  Vazquez-Flores, 22 
Vet. App. at 46.  See, too, Overton v. Nicholson, 20 Vet. 
App. 427, 435 (2006) (finding the Board had erred by relying 
on various post-decisional documents for concluding adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
appellant, the Court nonetheless determined the evidence 
established the Veteran was afforded a meaningful opportunity 
to participate effectively in the adjudication of his claims, 
and therefore found the error harmless).



In the March 2004 letter already alluded to, the RO informed 
the Veteran of the types of evidence needed to substantiate 
his claims and its duty to assist him in substantiating these 
claims under the VCAA.  The letters also informed him that VA 
would assist him in obtaining evidence necessary to support 
his claims, such as records in the custody of a Federal 
department or agency.  He was advised that it was ultimately 
his responsibility to send other, private medical records or 
to provide a properly executed release so that VA could 
request the records for him.  

The content of that pre-decisional letter complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) regarding VA's duties to notify and assist.  The 
Veteran was advised of his opportunities to submit additional 
evidence.  Subsequently, a January 2007 SOC provided him with 
yet an additional 60 days to submit more evidence.  Thus, the 
Board finds that the purpose behind the notice requirement 
has been satisfied because he has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims.  In addition, all obtainable evidence that he and 
his representative identified as relevant to the claims has 
been obtained and associated with the claims file for 
consideration, including his service treatment records 
(STRs), civilian private medical records, and the reports of 
his VA compensation examinations for his prostatitis and 
joints.  See Caffrey v. Brown, 6 Vet. App. 377 (1994).  See 
also McLendon v. Nicholson, 20 Vet. App. 79 (2006), citing 38 
U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).

Neither the Veteran nor his representative has identified any 
other pertinent evidence, not already of record, which would 
need to be obtained for a fair disposition of this appeal.  
It is therefore the Board's conclusion that the Veteran has 
been provided sufficient opportunity to submit evidence and 
argument in support of his claims, and to respond to his VCAA 
notices. 

For an increased-compensation claim, § 5103(a) requires, at a 
minimum, that VA notify the claimant that to substantiate the 
claim, the claimant must provide, or ask VA to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  


Further, if the Diagnostic Code under which the claimant's 
disability is rated contains criteria necessary for 
entitlement to a higher disability rating that would not be 
satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test result), 
VA must provide at least general notice of that requirement 
to the claimant.  

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation - e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, 22 Vet. App. at 43. 

Although the Vasquez-Flores decision was not issued until 
rather recently, the Veteran has received VCAA notice 
specifically tailored to comply with it, in April 2008.  The 
VCAA notice letter fulfilled the requirements set forth in 
Vazquez because it informed him that the RO would consider 
the effects of the disability on his daily life when making a 
decision.  The letter provided a list of evidence that he 
could submit in that regard, including statements from 
employers or people who knew him and witnessed how the 
disability had affected him.  Additionally, the letter 
explained that a disability rating is determined by applying 
relevant Diagnostic Codes, which typically provide for a 
range in severity of a particular disability from 
noncompensable to as much as 100 percent.  As well, the RO 
provided the diagnostic criteria specific to his 
disabilities.  

This additional letter was post-decisional, and therefore the 
timing error is presumed prejudicial, but the Board finds 
that the error will not affect the essential fairness of the 
adjudication because the RO readjudicated the Veteran's 
claims in the since issued May 2008 SSOC.  See Mayfield v. 
Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield 
IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  So 
his claims were reconsidered after providing this additional 
notice, including taking into account any additional evidence 
received in response to this additional notice.

It further deserves mentioning that another, May 2007, post-
decisional letter informed the Veteran of the disability 
rating and effective date elements of his claims.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007); 
see also Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  He 
was given an opportunity to respond to that letter, and in 
the May and December 2008 SSOCs his claims were 
readjudicated.  Therefore, again, there is no prejudice to 
him because his claims have been reconsidered since providing 
this additional VCAA notice.  

Accordingly, the Board finds that VA has satisfied its duty 
to assist the Veteran in apprising him of the evidence needed 
to support his claims, and in obtaining evidence pertinent to 
his claims under the VCAA.  Therefore, no useful purpose 
would be served in remanding this case for yet more 
development.  Such a remand would result in unnecessarily 
imposing additional burdens on VA, with no additional benefit 
to the Veteran.  The Court has held that such remands are to 
be avoided.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).



Service Connection Claims

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or a disease that was incurred or aggravated during 
active military service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303(a).

Cardiovascular-renal disease, including hypertension, as well 
arthritis and peptic (gastric or duodenal) ulcers, will be 
presumed to have been incurred in service if manifested to a 
compensable degree (of at least 10-percent disabling) within 
one year after service.  This presumption, however, is 
rebuttable by probative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

So service connection may be demonstrated either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).  

Direct service connection generally requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).  A disorder may be service connected 
if the evidence of record reveals that the Veteran currently 
has a disorder that was chronic in service or, if not 
chronic, that was seen in service with continuity of 
symptomatology demonstrated subsequent to service.  38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  
Evidence that relates the current disorder to service must be 
medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Savage, 10 Vet. 
App. at 495-97.  For the showing of chronic disease in 
service, there is a required combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including relevant service 
records, establishes the disorder was incurred in service.  
38 C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical evidence do not constitute competent medical 
evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is resolved in favor of the Veteran.  
38 U.S.C.A. § 5107(b).  

A layperson is generally incapable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997).  See also Bostain v. West, 11 Vet. 
App. 124, 127 (1998) citing Espiritu v. Derwinski, 
2 Vet. App. 492 (1992) (a layperson without the appropriate 
medical training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007). 



Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

As explained, the first and indeed perhaps most fundamental 
requirement for any service-connection claim is there must be 
competent evidence of the existence of the currently claimed 
disability.  Boyer, 210 F.3d at 1353; Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992) (service connection presupposes a 
current diagnosis of the condition claimed; without this 
minimal level of proof, there is no valid claim).

The Veteran has the required diagnoses for the conditions 
claimed, so the determinative issue is not whether he has 
these conditions, instead, whether they are attributable to 
his military service.  See Watson v. Brown, 4 Vet. App. 309, 
314 (1993) ("A determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service.").  See also 
Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); 
D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); and 
Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  And, 
unfortunately, it is in this critical respect that his claims 
fail.

Right Shoulder

Despite his contentions to the contrary, the Veteran's STRs 
are unremarkable for any relevant complaints, diagnoses of, 
or treatment for a right shoulder injury or condition.  This 
is probative evidence against this claim.  See Struck v. 
Brown, 9 Vet. App. 145 (1996).  His military service ended in 
August 1976.



The Veteran's May 2004 VA joints examination revealed he had 
painful motion of his right shoulder.  An x-ray showed mild 
degenerative changes.  He reported hurting his shoulder while 
supervising repair of a sand bunker.  The examiner diagnosed 
a history of injury to the right shoulder with current 
acromioclavicular (AC) joint arthritis.  

In September 2004, the Veteran had another VA joints 
examination, where the examiner again concluded the Veteran 
had a history of a right shoulder injury.  At the time of 
that examination, the Veteran's right shoulder was 
symptomatic, and x-rays showed bilateral degenerative 
changes, but the VA examiner did not link these degenerative 
changes to the reported right shoulder injury in service.  

During his July 2008 Travel Board hearing, the Veteran 
testified that a sandbag fell on his right shoulder in 
January 1971.  But his STRs do not mention any complaints or 
show treatment for a right shoulder injury in January 1971 or 
at any time contemporaneous thereto.  Contemporaneous medical 
findings (or, as here, the lack thereof) may be given more 
probative weight than comments about etiology proffered many 
years later - long after the fact.  See again Struck, 
9 Vet. App. at 155-56.

But even if the record showed the Veteran had a right 
shoulder injury in service, as he is now alleging, the first 
mention of a right shoulder disability was during his May 
2004 VA examination, almost 30 years after his military 
service ended, with no mention of any relevant complaints or 
objective clinical findings during the numerous intervening 
years.  The Federal Circuit Court has held that such a 
lengthy lapse of time between the reported injury in service 
and initial manifestation of the condition at issue after 
service is a factor for consideration in deciding a service 
connection claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000).  There is no competent and probative evidence of 
record suggesting the Veteran's right shoulder condition was 
chronic from the time he reported injuring this shoulder in 
1971 until his initial consultation and treatment after 
service in 2004.  



Moreover, while acknowledging a history of injury to the 
right shoulder, the VA examiners did not state the injury 
necessarily occurred during or coincident with the Veteran's 
military service, as opposed to, for example, any number of 
other possible occasions during his lifetime when such an 
injury conceivably could have occurred.  See LeShore v. 
Brown, 8 Vet. App. 406 (1995) (the mere transcription of 
medical history does not transform the information into 
competent medical evidence merely because the transcriber 
happens to be a medical professional; that is to say, 
evidence which is simply information recorded by a medical 
examiner, unenhanced by any additional comment by that 
examiner, does not constitute competent medical evidence in 
support of service connection).  Additionally, there is no 
other competent medical nexus evidence of record that links 
the Veteran's current right shoulder disability to his 
military service.

Since, for these reasons and bases, the preponderance of the 
evidence is against the Veteran's claim, the provisions of 38 
U.S.C.A. § 5107(b) and 38 C.F.R. § 3.102 regarding reasonable 
doubt are not applicable, and his claim must be denied.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Acid Reflux

The report of the Veteran's July 1966 periodic physical 
examination indicates he had "frequent indigestion after 
meals," but that he had never been seen for this problem by 
a military doctor.  The examining physician found the Veteran 
had no complications or sequelae as a result of indigestion.  
In 1961, he had an episode of gastroenteritis.  In December 
1967, he had an upper GI series performed, and it revealed a 
normal stomach and esophagus.  In 1969 he complained of 
stomach problems, but this was found to be muscle pain.  Acid 
reflux disease was not diagnosed while he was in the 
military.

There also is no indication of peptic ulcers (either gastric 
or duodenal) or associated disease within one year of the 
Veteran's last period of service, meaning by August 1977.

In May 2004, the Veteran had a VA general medical 
examination.  He reported having chronic heartburn during the 
prior 30 years, especially after eating spicy foods, dairy 
products, or drinking caffeinated beverages.  He took over-
the-counter medications, but for a few years he also had a 
prescription for Aciphex.  At the time of the examination, he 
did not have any symptoms from this disorder.  He denied 
nausea, vomiting, and abdominal pain.  He was diagnosed with 
acid reflux disease by history; there was no diagnosis of a 
then current problem related to the disease.  Moreover, the 
examiner did not link any digestive problems, past or then 
present, to the Veteran's military service. 

During his July 2008 Travel Board hearing, the Veteran 
testified that he took Aciphex in the military and that he 
had taken it continuously since then.  But his STRs do not 
show he had a prescription for Aciphex or any other 
medication for acid reflux disease.  

The remaining private medical treatment records also do not 
provide the required link between the Veteran's digestive 
problems in service and any current disability.  In the 
absence of this necessary link, his claim cannot be granted.  
Furthermore, since the preponderance of the evidence is 
against his claim, the provisions of 38 U.S.C.A. § 5107(b) 
and 38 C.F.R. § 3.102 regarding reasonable doubt are not 
applicable, and his claim must be denied.  Alemany v. Brown, 
9 Vet. App. 518, 519 (1996).



Hypertension

The Veteran believes his hypertension may be related to his 
service-connected kidney condition.

Service connection is permissible on this secondary basis for 
disability that is proximately due to or the result of a 
service-connected condition.  See 38 C.F.R. § 3.310(a).  This 
includes situations where a service-connected condition has 
chronically - meaning permanently - aggravated the 
disability in question, but compensation is limited to the 
degree of disability (and only that degree) over and above 
the degree of disability existing prior to the aggravation.  
See 38 C.F.R. § 3.310(b); see also Allen v. Brown, 7 Vet. 
App. 439, 448 (1995).

A claim for secondary service connection requires medical 
evidence that connects the asserted secondary disorder to the 
service-connected disability.  Velez v. West, 11 Vet. App. 
148, 158 (1998).  In order to establish entitlement to 
service connection on this secondary basis, there must be (1) 
evidence of a current disability; (2) evidence of a service-
connected disability; and (3) medical evidence establishing a 
nexus (i.e., link) between the service-connected disability 
and the current disability.  See Wallin v. West, 11 Vet. App. 
509, 512 (1998).

At the conclusion of the May 2004 VA general medical 
examination, the examiner diagnosed the Veteran with 
hypertension but concluded that it was "not likely" related 
to his service-connected kidney problems.  This is probative 
evidence against the claim.  See McQueen v. West, 13 Vet. 
App. 237 (1999) (indicating, like in Wallin and Velez, that 
competent medical nexus evidence is required to associate a 
secondary condition with a service- connected disability).

Indeed, there is no other medical evidence of record either 
that attributes the Veteran's hypertension to his service 
connected-kidney problems.  Therefore, service connection 
cannot be granted on a secondary basis.  38 C.F.R. § 3.310.



The Board will next address service connection on a direct 
incurrence basis, inasmuch as the Board must address all 
potential theories of entitlement.  EF v. Derwinski, 1 Vet. 
App. 324, 326 (1991); see also Jones v. Principi, 3 Vet. App. 
396, 399 (1992).  

As already explained, if a chronic disease such as 
hypertension manifests to a compensable degree (of at least 
10-percent disabling) within one year after service, it will 
be presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  See 
also 38 C.F.R. § 4.104, Diagnostic Code 7101, for the 
requirements of having compensably disabling hypertension.

During his May 2004 VA examination, the Veteran reported 
having hypertension for the prior 20 years, and taking 
medication for it for the last 15 years.  But the medical 
evidence of record does not show he was diagnosed with 
hypertension 20 years prior to that May 2004 examination 
(meaning in May 1984 or thereabouts) or that he had been 
taking medication for its treatment for that long a period as 
he is alleging.  But that notwithstanding, even if the Board 
were to assume for the sake of argument that he was diagnosed 
with hypertension in May 1984 or thereabouts, his military 
service still had ended several years prior to that, in 1976, 
so he still would not be entitled to the presumption of 
service connection.

The Veteran's STRs are unremarkable for any relevant 
complaints, diagnoses of, or treatment for high blood 
pressure or hypertension (meaning persistently elevated blood 
pressure).  This is probative evidence against this claim.  
See Struck v. Brown, 9 Vet. App. 145 (1996).  To the 
contrary, while in the military, the Veteran's blood pressure 
readings were within normal limits.  

The Veteran's VA examinations and private treatment records 
do not provide the required link between his military service 
and current hypertension.  In the absence of this necessary 
link, this claim cannot be granted.  And since the 
preponderance of the evidence is against this claim, the 
provisions of 38 U.S.C.A. 5107(b) and 38 C.F.R. § 3.102 
regarding reasonable doubt are not applicable.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Increased Evaluation Claims

Disability ratings are determined by applying the criteria 
established in VA's Schedule for Rating Disabilities, which 
is based upon the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 
4.20 (2006).  

Where an increase in an existing disability rating based upon 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  That said, a 
recent decision of the Court held that, in determining the 
present level of a disability for any increased evaluation 
claim, the Board must consider the application of 
staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 
(2007).  Where the evidence contains factual findings that 
demonstrate distinct time periods in which the service 
connected disability exhibited diverse symptoms meeting the 
criteria for different ratings during the course of the 
appeal, the assignment of staged ratings would be necessary.  
The relevant temporal focus for adjudicating the level of 
disability of an increased rating claim is from the time 
period one year before the claim was filed until VA makes a 
final decision on the claim.  See Hart, supra.  See also 38 
U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).

If two evaluations are potentially applicable, the higher one 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  When reasonable doubt arises as to the degree of 
disability, this doubt will be resolved in the Veteran's 
favor.  38 C.F.R. § 4.3.  



Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and, above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, irrespective of whether 
the Veteran raised them, as well as the entire history of his 
disability in reaching its decision.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  

Prostatitis

The Veteran asserts that he is entitled to a higher rating 
for his service-connected chronic prostatitis, currently 
evaluated as 10 percent disabling under DC 7527, for prostate 
gland injuries, infections, hypertrophy, and postoperative 
residuals.  38 C.F.R. § 4.115b.  

Under DC 7527, the rater is instructed to evaluate the 
disability as a voiding dysfunction or urinary tract 
infection, whichever is predominant.  Id.  

In this case, the Veteran does not have recurring urinary 
tract infections.  He does have voiding dysfunction.  Under 
38 C.F.R. § 4.115a, the rater is instructed to evaluate 
voiding dysfunction as urine leakage, frequency, or 
obstructed voiding.  The Veteran does not have urine leakage 
or obstructed voiding, but complains of urinary frequency.  
Therefore, the criteria most applicable to his symptoms are 
those for urinary frequency.  A 10 percent evaluation is 
warranted for urinary frequency when the daytime voiding 
interval is between two and three hours, or; the Veteran 
awakens two times per night to void.  A 20 percent evaluation 
is warranted when the daytime voiding interval is between one 
and two hours, or; the Veteran awakens three to four times 
per night to void.  A 40 percent evaluation is warranted when 
the daytime voiding interval is less than one hour, or; the 
Veteran awakens five or more times per night to void.  
38 C.F.R. § 4.115a.  



During the May 2004 VA examination, the examiner noted "[the 
Veteran] is having urination frequency three to four times at 
night time frequency one to two times."  He denied 
incontinence or urge incontinence.  He stated that his urine 
flow was normal with no recent hematuria.   Upon examination, 
his genitals were normal.  His prostate was slightly 
enlarged, with no other masses felt.  The RO interpreted the 
examiner's unclear statement to mean the Veteran woke up to 
void one to two times at night, and that his daytime interval 
was three to four times.  

During his more recent December 2007 VA genitourinary 
examination, the Veteran reported waking up two times at 
night to urinate and four or five times during the day.  He 
reported urges to urinate, but only having a small amount of 
urine.  He denied incontinence, but stated that he always 
stayed near the bathroom when he felt the need to urinate, 
for fear of losing his urine.  

The reports of his two VA examinations are entitled to 
probative weight and provide evidence against his claim, as 
they show he urinates two times a night, which meets the 
criteria for a 10 percent evaluation, his existing rating, 
but no higher.  38 C.F.R. § 4.115a.  

However, during his July 2008 Travel Board hearing, the 
Veteran testified that he awakens three times a night to 
urinate.  And although he is a layman, he is nonetheless 
competent to report how many times per night he awakens to 
urinate because this is capable of lay observation and 
experience.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
His hearing testimony provides evidence in support of his 
claim.  Since he must urinate three times a night, his 
disability meets the criteria for a higher 20 percent 
evaluation for urinary frequency, and to this extent his 
appeal is granted.  38 C.F.R. § 4.115a.  

His disability does not meet the requirements, however, for 
an even higher 40 percent evaluation because there is no 
medical evidence of record suggesting his daytime voiding 
interval is less than one hour, or that he wakes up five or 
more times per night to urinate.  Id.  



Glomerulonephritis

The Veteran asserts that he is entitled to a compensable 
rating for his service-connected glomerulonephritis, 
currently assigned a noncompensable evaluation under DC 7502, 
chronic nephritis.  38 C.F.R. § 4.115b.  

Under DC 7502, the rater is instructed to evaluate the 
disability as renal dysfunction.  Id.  A noncompensable 
evaluation is warranted for renal dysfunction with albumin 
and casts with a history of acute nephritis; or, when 
hypertension is noncompensable under DC 7101.  A 30 percent 
evaluation is warranted with albumin constant or recurring 
with hyaline and granular casts or red blood cells; or, 
transient or slight edema or hypertension at least 10 percent 
disabling under DC 7101.  38 C.F.R. § 4.115a.  Although the 
Veteran has hypertension, in May 2004, a VA examiner has 
concluded that it was not caused by his kidney condition.  
Therefore, the Board will not consider his hypertension in 
determining the severity of his glomerulonephritis.  See 
Mittleider v. West, 11 Vet. App. 181, 182 (1998) (VA 
adjudicators must be able to distinguish, by competent 
medical opinion, the extent of the Veteran's symptoms that 
are attributable to service-related causes from those that 
are not).

The medical evidence of record shows that the Veteran's 
glomerulonephritis is currently in remission, with no 
recurrences.  At his May 2004 VA examination, the Veteran 
stated that he was treated in service for acute 
glomerulonephritis, and then treated a second time that same 
year.  He denied any further relapses.  The examiner found no 
history suggestive of nephritic syndrome.  The Veteran denied 
renal failure and having to undergo dialysis.  He passed a 
kidney stone in 1989 and again in 1995, and was diagnosed 
with nephrolithiasis on the left side, and treated with a 
lithotripsy.  He had not passed any stones since then.  He 
did not have edema.  The examiner diagnosed the Veteran with 
having glomerulonephritis in 1950 with no subsequent 
relapses.  



At his December 2007 VA genitourinary examination, a blood 
test revealed normal levels of albumin.  He had no blood in 
his urine.  His BUN and creatinine were mildly elevated and 
he had a trace of protein in his urine.  The examiner 
specifically found that the Veteran had renal insufficiency 
that was not related to his glomerulonephritis.  He did not 
have edema, and his kidney area and flanks were nontender.  
The examiner diagnosed the Veteran with glomerulonephritis by 
history in the 1950s, with no recurrences.  

The Veteran's post-service private medical records show 
treatment for urinary frequency and prostatitis, but there is 
no evidence of a recurrence of the Veteran's 
glomerulonephritis.  There is no evidence of albumin constant 
or recurring with hyaline and granular casts or red blood 
cells; or, transient or slight edema.  The Veteran's renal 
insufficiency and abnormal creatinine and BUN results in his 
blood test were found to be unrelated to his 
glomerulonephritis.  There is no evidence of record to show 
that the Veteran has had a recurrence of glomerulonephritis, 
or that this condition meets the criteria for a 30 percent 
evaluation.  Reviewing the evidence, the Board finds that the 
overall disability picture for the Veteran's 
glomerulonephritis does not more closely approximate a 
compensable rating.  38 C.F.R. § 4.7.  Therefore, the 
preponderance of the evidence is against this claim.  
38 C.F.R. § 4.3.  

Left Renal and Ureter Calculus

The Veteran asserts that he is entitled to a compensable 
rating for his service-connected left renal and ureter 
calculus, currently assigned a noncompensable evaluation 
under DC 7508, nephrolithiasis.  38 C.F.R. § 4.115b.  

Under DC 7508, the rater is instructed to evaluate 
nephrolithiasis as hydronephrosis, except when there is 
recurrent stone formation required one or more of the 
following: diet therapy, drug therapy, or invasive or non-
invasive procedures more than twice a year, in which case a 
30 percent evaluation is warranted.  38 C.F.R. § 4.115b, DC 
7508.

There is no evidence that the Veteran must manage his 
condition with diet, drugs, or procedures more than twice a 
year.  Therefore, the appropriate criteria are those for 
evaluating hydronephrosis.  The criteria are found in DC 
7509, which requires a 10 percent evaluation for only an 
occasional attack of colic, not infected, and not requiring 
catheter drainage.  38 C.F.R. § 4.115b, DC 7509.

A February 2002 private ultrasound of the Veteran's kidneys 
showed bilateral cysts.  He was diagnosed with multiple 
hypoechoic to anechoic lesions of the kidneys that were most 
likely cysts.  The physician could not confirm renal calculus 
or calculi.  

An April 2002 CT scan of the Veteran's abdomen showed 
bilateral benign renal cortical cysts and a very small 
calcification in the right renal collecting system.  
The physician denied hydronephrosis and suspicious lesions.  

An August 2003 private ultrasound of his kidneys showed that 
he had bilateral cysts on his kidneys, but no hydronephrosis.  
There was no definite shadowing calculus and there were no 
dilated distal ureters.  The Veteran was diagnosed with 
bilateral multiple renal cysts that had slightly enlarged 
since his previous ultrasound.  

At his May 2004 VA examination, he denied recent episodes of 
renal colic.  He was diagnosed with renal nephrolithiasis by 
history, status post lithotripsy procedure three times and 
basket technique procedure.  The condition was found to be 
asymptomatic.  

At his December 2007 VA genitourinary examination, the 
Veteran stated that he did not need catheterization to drain 
his bladder.  His blood and urine tests revealed some 
abnormal results, including elevated BUN and creatinine.  He 
was diagnosed with chronic recurrent kidney and urethral 
stones from 1964 to 1995, and asymptomatic since then.   He 
was also diagnosed with renal insufficiency, which the 
examiner found to be unrelated to his service-connected 
glomerulonephritis.  

The Veteran's VA examinations and post-service private 
medical records do not show any episodes of renal colic.  
Therefore, his disability does not meet the criteria for a 
compensable evaluation.  38 C.F.R. § 4.115b, DC 7509.

Extra-schedular Consideration

The Court clarified the analytical steps necessary to 
determine whether referral for extraschedular consideration 
is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  
First, the RO must determine whether the evidence presents 
such an exceptional disability picture that the available 
schedular evaluations for that service-connected disability 
are inadequate.  Second, if the schedular evaluation does not 
contemplate the Veteran's level of disability and 
symptomatology and is found inadequate, the RO or Board must 
determine whether the Veteran's exceptional disability 
picture exhibits other related factors such as those provided 
by the regulation as "governing norms."  Third, if the 
rating schedule is inadequate to evaluate a Veteran's 
disability picture and that picture has attendant thereto 
related factors such as marked interference with employment 
or frequent periods of hospitalization, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service to determine whether, 
to accord justice, the Veteran's disability picture requires 
the assignment of an extraschedular rating.  

The Veteran's symptoms from his service-connected 
disabilities cause some impairment in his occupational and 
social functioning because he must remain near a bathroom.  
But such impairment is contemplated by the rating criteria, 
which reasonably describe his disabilities.  According to 
38 C.F.R. § 4.1, generally, the degrees of disability 
specified in the rating schedule are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability.  Indeed, in Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993), the Court reiterated that 
the disability rating, itself, is recognition that industrial 
capabilities are impaired.  The Board finds no reason to 
refer this case to the Compensation and Pension Service for 
consideration of an extra-schedular evaluation under 
38 C.F.R. § 3.321(b).  That is, there is no evidence of 
exceptional or unusual circumstances, such as frequent 
hospitalization or marked interference with employment - 
meaning above and beyond that contemplated by the schedular 
ratings assigned, 


to suggest the Veteran is not adequately compensated by the 
regular rating schedule.  VAOPGCPREC 6-96.  See also, Bagwell 
v. Brown, 9 Vet. App. 237, 238-9 (1996); Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).


ORDER

Service connection for a right shoulder disorder is denied.  

Service connection for hypertension is denied.  

Service connection for acid reflux disease is denied.  

A higher 20 percent rating for prostatitis is granted, 
subject to the laws and regulations governing the payment of 
VA compensation.  

A compensable rating for glomerulonephritis is denied.  

A compensable rating for renal and ureter calculus also is 
denied.  




____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


